 1

 2

 3

 4

 5

 6

 7

 8

 9
                        IN THE UNITED STATES BANKRUPTCY COURT
10
                       FOR THE WESTERN DISTRICT OF WASHINGTON
11
     In re:
12
     SHAWN MATTHEW PARKER                            No. 17-44122-MJH
13
     SHARLENE ANN PARKER
                                                     ORDER APPROVING
14      Debtors                                      EMPLOYMENT OF SPECIAL
                                                     COUNSEL
15   ____________________________________

16            IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the Debtors

17   are authorized to employ the law firm of Keller Bossier & Associates, PLLC as attorneys

18   in the general administration of a claim including but not limited to any claims against

19   any potential lawsuits against manufacturers and distributors of Transvaginal

20   Mesh/Slings/OBTape in this bankruptcy proceeding pursuant to the rates provided in
     the Application and subject to further notice, hearing and order of the Court.
21
                                          ///end of order///
22

23
     Presented by:
24
     /s/ Ellen Ann Brown
25   Ellen Ann Brown WSB 27992
     Attorney for Debtor                                                    BROWN and SEELYE PLLC
                                                                           744 South Fawcett Ave.
                                                                               Tacoma, WA 98402
                                                                                  253-573-1958
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
      BROWN and SEELYE PLLC
     744 South Fawcett Ave.
         Tacoma, WA 98402
            253-573-1958
